Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on November 22, 2022 for patent application 17/547,889.
Status of claims
2.	 Claims 1-20 were examined in the previous office action dated July 28, 2022. As a response to the July 28, 2022 office action, Applicant has Amended claim 1, 6; Cancelled claim 7; and Added claim 21.
Claims 1-6 and 8-21 are now presented for examination in this office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (U.S. Publication Number: 2019/0050948) in view of Fleming et al. (U.S. Publication Number: 2018/0059691).
As to independent claim 1, Perry discloses a location-specific irrigation management system for predicting crop-realisable water in a crop location, the location-specific irrigation management
system comprising:
a network-interfacing sensor configured to sense over time and communicate over a network a soil moisture value at the crop location associated with said network-interfacing sensor (e.g., accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground) (see Paragraph [0010]);
 	a network communications device configured to receive, over said network and in relation to the crop location, said soil moisture value and an irrigation signal indicative of an irrigation event (e.g., crop quality refers to an attribute of a production method or environment, for instance one or more of: a soil type, chemistry, or structure; a climate type, weather type, or magnitude or frequency of weather events; a soil or air temperature or moisture; a number of degree days; a rain quantity; an irrigation type or lack thereof) (see Paragraph [0036]);
a digital data storage component for storing said soil moisture value and said irrigation signal over time and in association with the crop location (e.g., trained on one or more of crop reflectance data, crop tissue samples, rainfall information, irrigation information, soil moisture information) (see Paragraph [0143); and
a digital data processor operable to calculate, at least in part based on said stored soil moisture values and said stored irrigation signals (e.g., a crop prediction model can be an ensemble machine learning model including irrigation information, and soil moisture information) (see Paragraph [0143]), in association with respective time associated therewith (e.g., “optimized crop production” may refer to a maximum crop production over a threshold number of iterations or time) (see Paragraph [0141]), a location-specific crop-realisable water characteristic for each said crop location (e.g., accessing predicted crop production information) (see Paragraph [0186]);
wherein said location-specific crop-realisable water characteristic characterizes water uptake availability for crops at the crop location corresponding thereto for predicting a future crop-realisable water value at the crop location at a given time in the future (e.g., characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production; after the farmer requests prediction information, the crop prediction engine 155 can access historic sunlight information for the field portion from the geographic database 135, crop yield information for similar fields from the agricultural database 140, and an expected future rainfall for the field portion from a weather database) (see Paragraph [0041]-[0048] and [0138]-[0139]).
But does not specify water uptake availability. Fleming teaches wherein said location-specific crop-realisable water characteristic characterizes water uptake availability for crops at the crop location corresponding thereto for predicting a future crop-realisable water value at the crop location at a given time in the future (e.g., due to the variation of values for the dynamic parameters i.e., soil type and weather, the crop water uptake patterns indicated by the soil moisture readings will be different in both locations hence the Crop Health Index H; Crop Water needs estimated using ETo which is a function of weather variables; given the farmer behaviour, application of fertilizer, watering etc will be different in the two locations; Hence the overall farm productivity P may vary for the two locations) (see Fleming: Paragraph [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the water characteristic of Perry by incorporating the water uptake availability as taught by Fleming because given the farmer behaviour, application of fertilizer, watering etc will be different in the two locations, hence the overall farm productivity P may vary for the two locations (see Fleming: Paragraph [0084]).
As to dependent claim 2, the combination of Perry and Fleming teaches the system of claim 1, wherein said future crop-realisable water value at the crop location predicted by said location-specific crop-realisable water characteristic is further based on one or more water application events at the crop location (e.g., the prediction model is applied to the accessed field information after an occurrence of a triggering event; the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, and a farming machinery-related event) (see Perry: Paragraph [0013]).
As to dependent claim 3, the combination of Perry and Fleming teaches the system of claim 1, wherein the digital data processor is operable to access a minimum available crop-realisable water value associated with the crop location (e.g., crop prediction model that maps proximity to water) (see Perry: Paragraph [0109]).
As to dependent claim 4, the combination of Perry and Fleming teaches the system of claim 1, wherein said digital data storage component is further configured to store environmental data and wherein said location-specific crop-realisable water characteristic calculation, at least in part, is further based on said environmental data (e.g., the prediction model is applied to the accessed field information after an occurrence of a triggering event; the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, and a farming machinery-related event) (see Perry: Paragraph [0013]).
As to dependent claim 5, the combination of Perry and Fleming teaches the system of claim 4, wherein said environmental data is automatically acquired by at least one of: a precipitation sensor, a hygrometer, said network-interfacing sensor, a temperature sensor, a humidity sensor, a pressure sensor, a weather station, or a third-party data source (e.g., weather detection sensors; hygrometers) (see Perry: Paragraph [0010]).
As to dependent claim 6, the combination of Perry and Fleming teaches the system of claim 1, wherein said location-specific crop-realisable water characteristic comprises one or more of a location-specific crop-realisable water growth characteristic for predicting an increase in future crop-realisable water values resulting from irrigation events (e.g., location for planting) (see Paragraph [0099]), or a location-specific crop-realisable water decay characteristic for predicting a decrease in future crop-realisable water values between irrigation events (e.g., weather conditions for planting) (see Perry: Paragraph [0099]).
As to dependent claim 8, the combination of Perry and Fleming teaches the system of claim 1, wherein said digital data processor is further operable to calculate, at least in part based on said location-specific crop-realisable water characteristic, a location-specific irrigation application value so to provide a preferred crop application at the crop location to achieve a preferred future crop-realisable water value at the crop location (e.g., operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Perry: Paragraph [0133]).
As to dependent claim 9, the combination of Perry and Fleming teaches the system of claim 8, wherein said digital data processor is farther operable to calculate, at least in part based on said location-specific crop-realisable water characteristic, said location-specific irrigation application value so to provide said preferred crop application at the crop location to achieve said preferred future crop-realisable water value at the crop location accounting for one or more watering events (e.g., operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Perry: Paragraph [0133]).
As to dependent claim 10, the combination of Perry and Fleming teaches the system of claim 8, wherein said preferred future crop-realisable water value is related to a threshold value or a target range of said future crop-realisable water value (e.g., operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Perry: Paragraph [0133]).
As to dependent claim 11, the combination of Perry and Fleming teaches the system of claim 8, wherein said location-specific irrigation application value is calculated to provide said preferred future crop-realisable water value at the crop location for a designated duration of time (e.g., operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Perry: Paragraph [0133]).
As to dependent claim 12, the combination of Perry and Fleming teaches the system of claim 1, wherein said digital data storage component is further configured to store crop outcome data in association with the crop location (e.g., agricultural database can include specific details of applied crop treatments such as the specific treatment applied, the method of application, the application rate, date and location, etc.) (see Perry: Paragraph [0091]).
As to dependent claim 13, the combination of Perry and Fleming teaches the system of claim 12, wherein at least some of said crop outcome data comprises observational crop data (e.g., predicted future crop type or plant variant planted and data describing its growth and development) (see Perry: Paragraph [0092]).
As to dependent claim 14, the combination of Perry and Fleming teaches the system of claim 13, wherein at least some of said observational crop data comprises at least one of pre-harvest crop data and post-harvest crop data (e.g., operations describing harvesting, including a harvest date range operation, a harvest method operation, a harvest order operation, and the like) (see Perry: Paragraph [0130]).
As to dependent claim 15, the combination of Perry and Fleming teaches the system of claim 12, wherein said crop outcome data relates to one or more of a crop yield, a crop grade, or a crop damage (e.g., crop yield) (see Perry: Paragraph [0137]).
As to dependent claim 16, the combination of Perry and Fleming teaches the system of claim 8, wherein said digital data processor is further configured to output an irrigation control signal corresponding to said location-specific irrigation application value (e.g., irrigation operation) (see Perry: Paragraph [0128]).
As to dependent claim 17, the combination of Perry and Fleming teaches the system of claim 16, further comprising one or more irrigation deployment devices configured to apply a location-specific irrigation application in accordance with said location-specific irrigation application value in response to said irrigation control signal output from said digital data processor (e.g., date to apply irrigation, and a rate of application for irrigation) (see Perry: Paragraph [0014]).
As to dependent claim 18, the combination of Perry and Fleming teaches the system of claim 17, wherein said one or more irrigation deployment devices comprises one or more of a material distribution conduit, a distributed material reservoir, a vehicle-based material distributor, a drone, or a combination thereof (e.g., drones) (see Perry: Paragraph [0139]).
As to dependent claim 19, the combination of Perry and Fleming teaches the system of claim 1, wherein the crop location comprises the location of one or more of a farm, a field, a crop area, a portion of a field, a block, a portion of a block, a row of plants, a portion of a row of plants, a group of plants, or a plant (e.g., row) (see Perry: Paragraph [0008]).
As to dependent claim 20, the combination of Perry and Fleming teaches the system of claim 1, wherein the digital data processor is in network communications with a display device, said display device configured to simultaneously display at least two of the following data: location-specific plant-realizable water value, location-specific sensor data from the network-interfacing sensors, and measured or derived data from corresponding location-specific soil characteristic sensors, wherein the displayed data correspond to the same crop location and the data is aligned according to time (e.g., accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground; operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Perry: Paragraph [0010] and [0133]).
As to dependent claim 21, the combination of Perry and Fleming teaches the system of Claim 1, wherein said predicted future crop-realisable water value at the crop location at a given time in the future at least in part informs a location-specific irrigation application value to maintain said future crop-realisable water value at the crop location corresponding thereto in accordance with a desired parameter (e.g., characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production; after the farmer requests prediction information, the crop prediction engine 155 can access historic sunlight information for the field portion from the geographic database 135, crop yield information for similar fields from the agricultural database 140, and an expected future rainfall for the field portion from a weather database; date to apply irrigation, and a rate of application for irrigation) (see Perry: Paragraph [0041]-[0048], [0138]-[0139], [0014]).

Response to Arguments
5.	Applicant’s arguments and amendments filed November 22, 2022 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117